Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 1 of 11 PageID 56




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

MAURINE GLASGOW,

Plaintiff,
                                       Case No.: 6:21-cv-0954-WWB-LRH
v.

ORLANDO HEALTH, INC.
a  Florida   Not for Profit
Corporation,

Defendant.
_________________________________/

       AMENDED COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff, MAURINE GLASGOW (hereinafter referred as “Plaintiff”), by

and through the undersigned counsel, hereby files this Amended Complaint

against Defendant ORLANDO HEALTH, INC., a Florida Not For Profit

Corporation (hereinafter referred as “ORLANDO HEALTH” or “Defendant”),

pursuant to the Family Medical Leave Act (“FMLA”) and the Americans with

Disabilities Act, 42 U.S.C. §12101, as amended by the ADA Amendments Act

of 2008 (“ADAAA”), and in support of states as follows:

                            NATURE OF CASE

      The Family and Medical Leave Act of 1993 (“FMLA”) is a United States

federal law requiring covered employers to provide employees job-protected

and unpaid leave for qualified medical and family reasons. The FMLA was
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 2 of 11 PageID 57




intended to balance the demands of the workplace with the needs of families.

Defendant violated the FMLA by retaliating against Plaintiff by ultimately

terminating Plaintiff after she took approved medical leave, which qualified

her for protection under FMLA.

      The ADAAA provides, in pertinent part, as follows:

      (a) General Rule. No covered entity shall discriminate against a qualified

individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job

training, and other terms, conditions, and privileges of employment.


      (b) Construction. A used in subsection (a) of this section, the term

“discriminate against a qualified individual on the basis of disability” includes –


            (5) (A) not making reasonable accommodations to the known

physical or mental of an otherwise qualified individuals with a disability who is

an applicant or employee, unless such covered entity can demonstrate that the

accommodation would impose an undue hardship on the operation of the

business of such covered entity; or


            (B) denying employment opportunities to a job applicant or

employee who is an otherwise qualified individual with a disability, if such denial

is based on the need of such covered entity to make reasonable accommodation

to the physical or mental impairments of the employee or applicant; . . .
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 3 of 11 PageID 58




      42 U.S.C. § 12112(a)-(b)

                                    PARTIES

      1.    Plaintiff was hired by ORLANDO HEALTH in August 1999.

      2.    Plaintiff is resident of Orange County, Florida.

      3.    By the very nature of its work, ORLANDO HEALTH is a

corporation that is engaged in an industry affecting commerce.

      4.    ORLANDO HEALTH employs more than 500 employees.

      5.    ORLANDO HEALTH employs more than fifty (50) employees

within 75 miles of its ORLANDO HEALTH, Orlando facility.

                                 JURISDICTION

      6.    The Court has jurisdiction over this complaint pursuant to 28

U.S.C. §1331.

      7.    This claim arises under the laws of the United States. Venue is

proper pursuant to 28 U.S.C. § 1391. The events giving rise to this action

occurred within this District.

      8.    Plaintiff worked for ORLANDO HEALTH in Orange County,

Florida.

      9.    ORLANDO HEALTH conducts business in Orange County,

Florida and throughout the state.

      10.   Venue is proper in the Orlando Division of the Middle District of

Florida pursuant to Local Rule 1.02(b)(2).
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 4 of 11 PageID 59




             SATISFACTION OF CONDITIONS PRECEDENT


      11.   On or about April 8, 2021, GLASGOW timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”)

alleging discrimination and failure to accommodate in violation of the American

with Disabilities Act (ADA). A copy of this Charge is attached hereto as Exhibit

A.

      12.   The EEOC, on or about May 21, 2021, issued to GLASGOW a

Dismissal and Notice of Rights as to the Charge attached as Exhibit B.

      13.   This action is being commenced within 90 days of GLASGOW’s

receipt of the Dismissal and Notice of Rights.

                         FACTUAL ALLEGATIONS

      14.   Plaintiff began her employment with ORLANDO HEALTH, in

August 1999 as a Medical Collections Specialist.

      15.   Plaintiff received an hourly sum of $22.76 and worked

approximately 40 hours per week.

      16.   Plaintiff has suffered from a debilitating back condition for several

years.

      17.   Plaintiff’s back condition began to affect her ability to perform

daily living activities such as walking, standing, stopping, sitting for prolonged

periods of time and moving around.
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 5 of 11 PageID 60




      18.   Plaintiff’s back condition limited Plaintiff’s ability to perform her

daily job duties.

      19.   Plaintiff’s physician recommended that Plaintiff take medical

leave as needed due to her back condition as early as 2019.

      20.   In March 2020, Plaintiff was approved for intermittent leave as

needed for the same health issues she was experiencing.

      21.   In May 2020, Plaintiff’s FMLA leave accommodation was

recertified so she could take time off as needed to continue her recovery.

      22.   Proper documentation was submitted to the Defendant.

      23.   Plaintiff worked more than 1250 hours in the year immediately

preceding May 2020.

      24.   Plaintiff’s intermittent leave was approved through October 2020.

      25.   Plaintiff was an employee in good standing.

      26.   On or about June 6, 2020, Plaintiff received a call from Zenib

(manager) and John Mendez (within her department).

      27.   Plaintiff was told that Defendant needed “healthy people” that

could maneuver and help people.

      28.   Defendant then terminated Plaintiff for alleged performance

issues.

      29.   Plaintiff’s had no current performance write-ups at the time of her

termination.
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 6 of 11 PageID 61




         30.   ORLANDO HEALTH’S actions retaliated against Plaintiff for

exercising her rights under the FMLA.

                  COUNT I - RETALIATION UNDER THE FMLA

         31.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 30 above as if fully set forth herein.

         32.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         33.   ORLANDO HEALTH was Plaintiff’s employer as defined by the

FMLA.

         34.   ORLANDO HEALTH discriminated and/or retaliated against

Plaintiff because ORLANDO HEALTH knew she was eligible for leave under

the FMLA.

         35.   ORLANDO HEALTH discriminated and/or retaliated against

Plaintiff because Plaintiff attempted to exercise her rights under the FMLA

         36.   ORLANDO HEALTH’S acts and omissions negatively affected one

or more terms, conditions and/or privileges of Plaintiff’s employment.

         37.   ORLANDO HEALTH’S conduct violated Plaintiff’s right to be free

from discrimination/retaliation as guaranteed by the FMLA.

         38.   As a direct, natural, proximate and foreseeable result of the

actions of ORLANDO HEALTH, Plaintiff has suffered injuries for which she is

entitled to compensation, including, but not limited to lost wages and benefits,
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 7 of 11 PageID 62




future pecuniary losses, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life and other non-pecuniary losses.

      39.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of ORLANDO HEALTH, which have caused and continue to cause

irreparable harm.

      40.   ORLANDO HEALTH’S violations of the FMLA were willful.

      41.   Plaintiff is entitled to recover her attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

      WHEREFORE, Plaintiff respectfully requests entry of:

      a.    judgment in her favor and against ORLANDO HEALTH for

violation of the anti-discrimination/anti-retaliation provisions of the FMLA;

      b.    judgment in her favor and against ORLANDO HEALTH for

damages, including lost earnings, reinstatement, front pay, and/or all actual

monetary losses suffered as a result of ORLANDO HEALTH’S conduct;

      c.    judgment in her favor and against ORLANDO HEALTH for her

reasonable attorneys’ fees and litigation expenses;

      d.    judgment in her favor and against ORLANDO HEALTH for

liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

      e.    declaratory judgment that ORLANDO HEALTH’S practices

toward Plaintiff violate her rights under the FMLA; and
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 8 of 11 PageID 63




      f.     an order granting such other and further relief as this Court deems

just and equitable under the circumstances of this case.

                                  COUNT II
              RETALIATION IN VIOLATION OF THE ADAAA
      42.    GLASGOW realleges and adopts, as if fully set forth herein, the

allegations in paragraphs 1-30 above.

      43.    GLASGOW suffered from a disability.

      44.    GLASGOW was a qualified individual.

      45.    GLASGOW requested an accommodation to care for herself.

      46.    This constituted protected activity under the ADAAA.

      47.    GLASGOW was terminated instead of being allowed to take leave to

care for herself.

      48.    GLASGOW was terminated due to her disability.

      49.    Upon information and belief, ORLANDO HEALTH’s conduct,

including but not limited to its refusal to engage in any dialogue regarding

making a reasonable accommodation for GLASGOW could care for herself, and

resulting termination of GLASGOW’s employment, was, in whole or in part,

motivated by GLASGOW’s request for accommodation.

      50.    As a natural, proximate and foreseeable result of ORLANDO

HEALTH’s actions, GLASGOW has suffered damages, including but not limited

to lost wages and benefits, future pecuniary losses, mental anguish, loss of
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 9 of 11 PageID 64




dignity, and other intangible injuries.

      51.   The conduct of ORLANDO HEALTH’s management was in such

reckless disregard of GLASGOW’s federal statutory rights against retaliation as

to entitle GLASGOW to recover an award of punitive damages to punish

ORLANDO HEALTH and to deter it and others from such conduct in the future.

      52.   The retaliation GLASGOW suffered, in violation of her federal

statutory right to be free from such retaliation, constitutes irreparable harm for

which there is no adequate remedy at law.

      53.   GLASGOW is entitled to recover reasonable attorneys’ fees and

litigation expenses against ORLANDO HEALTH.

      WHEREFORE Plaintiff respectfully requests that the Court enter a

judgment:


      a.    Permanently enjoining Defendant ORLANDO HEALTH, its

officers, agents, servants, employees and all other persons in active concert or

participation with it, from violating the provisions of 42 U.S.C. § 12101, as

amended, as to GLASGOW;

      b.    Awarding judgment against ORLANDO HEALTH for the back pay

and benefits to which GLASGOW would have been entitled but for ORLANDO

HEALTH’s retaliatory acts;

      c.    Awarding judgment against ORLANDO HEALTH for compensatory
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 10 of 11 PageID 65




damages;

      d.    Awarding judgment against ORLANDO HEALTH for punitive

damages;

      e.    Enjoining ORLANDO HEALTH to reinstate GLASGOW to a job

comparable to the one from which she was terminated, or, if that is not feasible

as a make-whole remedy, granting her front pay;

      f.    Awarding GLASGOW her costs, including a reasonable attorneys’

fee, pursuant to 42 U.S.C. §§ 2000e-5(k), 12205 and 12117;

      g.    Awarding GLASGOW equitable relief in the form of an additional

set-off for any negative tax consequences incurred by GLASGOW as the result of

any damage award entered in her favor in this action; and

      h.    Granting such other and further relief as the Court deems just.



                       DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury of all issues so triable.

Dated this _3rd_ day of June, 2021.

                                      Respectfully submitted,
                                      s/ Carlos V. Leach
                                      Carlos V. Leach, Esquire
                                      FBN: 0540021
                                      Edward W. Wimp, Esquire
                                      FBN: 1015586
                                      THE LEACH FIRM, P.A.
                                      631 S. Orlando Ave., Suite 300
                                      Winter Park, FL 32789
Case 6:21-cv-00954-WWB-LRH Document 3 Filed 06/03/21 Page 11 of 11 PageID 66




                                   Telephone: (407) 574-4999
                                   Facsimile: (833) 813-7513
                                   Email: cleach@theleachfirm.com
                                   Email: ewimp@theleachfirm.com

                                   s/ Noah Storch
                                   Noah Storch, Esq.
                                   Florida Bar No. 85476
                                   RICHARD CELLER LEGAL, P.A.
                                   10368 W. SR 84, Suite 103
                                   Davie, FL 33314
                                   Telephone: (866) 344-9243
                                   Facsimile: (954) 337-2771
                                   Email: noah@floridaovertimelawyer.com

                                   Attorneys for Plaintiff



                      CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on this _3rd__ day of June, 2021, I filed the

above via the CM/ECF system which will send a copy to opposing counsel.


                             /s/ Carlos V. Leach _______________
                             Carlos V. Leach, Esq.
